FILED

uNITED sTATEs DISTRICT CoURT _;u|_ g 7 2011
FOR THE DISTRICT OF COLUMBIA C|erk, U_S' Dlsmct & Bank,uptc¥
Courts for the D\strict of columbia

)
DAVID THRASHER, )
)
Plaintiff, )

) \

v_ ) Civil Action No.  
)
WlLLlAM K. SUTER, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court for consideration of petitioner’s application to proceed in
forma pauperis and pro se petition. The Court will grant the application and dismiss the petition.

Plaintiff, who currently is incarcerated in Missouri, alleges that the Clerk of the Supreme
Court of the United States forged an Order denying his petition for a writ of certiorari. Compl. at
4; see id., App’x A (Letter to plaintiff from William K. Suter, Clerk, Supreme Court of the
United States, dated March 1, 201()). By this action, plaintiff alleges that defendant violated
rights protected under the Fifth Amendment to the United States Constitution, and has caused
him to "suffer[] trauma to his mental and cerebro [sic] damaged capacity." Compl. at 4. He
demands a declaratory judgment and compensatory and punitive damages. Id. at 5.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,

must be taken by the Justices of the Supreme Court and the Supreme Court’s administrative
officers. See In re Marz`n, 956 F.2d 339, 340 (D.C. Cir.), cert. denz`ea', 506 U.S. 844 (1992). ln
any event, judges and other court officials have absolute immunity for their actions taken in a
judicial or quasi-judicial capacity. Stump v. Sparkman, 435 U.S. 349, 356 (1978).

The Court will dismiss this action for failure to state a claim upon which relief can be
granted. See 28 U.S.C. § l9l5A(b). An Order consistent with this Memorandum Opinion will

be issued separately on this same date.

dies »